Gregory, J.,
dissenting.
The opinion of the majority concedes the right of the mother to maintain the suit for her infant daughter, without the latter’s consent, provided she brings it in the name of the infant by her as her next friend. This in substance is what has been done.
To dismiss the suit simply because the caption styles the complainant “Maude Kirby, in her own right and as next friend of Lois May Kirby Gilliam, an infant” is carrying the enforcement of technical rules of procedure entirely too far.
In this case, “in her own right” may be regarded as surplusage and stricken out of the caption. There would still remain “Maude Kirby, as next friend of Lois May Kirby Gilliam, an infant”. When this caption or style of the suit, is considered with the allegations of the bill, it is quite clear that the suit in fact is one by the infant suing by her mother and next friend.
In Virginia, we have no decided case upon the precise point. Mr. Lile, in his notes on Equity Pleading and Practice, in a footnote on page 28 says that the suit must be the infant’s suit and not that of the next friend.
Our statute (Code, section 5331) simply provides that “any minor entitled to sue may do so by his next friend”. It does not prohibit the institution of such a suit as the one here. This suit is the suit of the infant. It could not be the *124suit of the mother in her own right. Kilbourne v. Kilbourne, 165 Va. 87, 181 S. E. 351.
The defect was purely formal and should have been corrected by amendment. The suit should not have been dismissed.
There was no objection made to the mother designating herself as next friend to the infant. Nothing in the record shows that she was not a proper person to act in this representative capacity. The court did not dismiss the bill because she was not a fit and proper person to act as next friend. It impliedly accepted her.
The case was decided in the lower court upon the motion to strike out the plea in bar and in that plea the form of the suit was not questioned by the defendant. He simply averred that the suit could not be maintained because the daughter did not request the suit to be brought; that it was against the will of the infant, and that the marriage is valid and not void or voidable.
The demurrer filed, by the defendant was not ruled upon because the suit was dismissed by sustaining the plea in bar.
An infant is a ward of the court and he can always rely upon the court to protect his personal rights and property whenever they are in jeopardy. This is true though a suit has been instituted by the infant by his next friend without his consent and even against his will.
The sole function of thé next friend is to protect the interest of the infant. He is purely a representative, nothing more. When he is actually in court in that capacity, what difference is it whether he is styled as suing in' the name of the infant by him as next friend or suing as next friend for the infant? In either event the infant is the real party in interest; not the next friend.
It seems to me that the majority is sacrificing substance for form.